DETAILED ACTION
INFORMATION CONCERNING RESPONSES
Response to Amendment
This Office Action is in response to applicant’s communication filed on February 7, 2022, in response to PTO Office Action mailed on December 6, 2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1, 6, 8, and 13 have been amended while claims 5 and 12 have been cancelled. As a result, claims 1-4, 6-11, and 13-14 are now pending in this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant's arguments filed on February 7, 2022, in response to PTO Office Action mailed on December 6, 2021, have been fully considered and are persuasive. Hence, the rejection has been withdrawn. However, upon further review a new ground of rejection has been made in view of Jones et al. (Patent Number US 6,008,603).

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (Patent Number US 6,008,603) in view of Lyon et al. (Publication Number US 2017/0068258 A1).
As per claim 1, Jones et al. discloses “a communication method for a fan, comprising: transmitting an initial signal with a specific duty cycle pattern to the fan (motor control circuit that includes a speed control circuit responsive to a speed control signal for generating the speed control voltage signal at a voltage corresponding to a speed indicated by the speed control signal; Abstract, third paragraph, lines 1-5; Column 7, lines 10-27).”
entering a communication mode after the fan receives the initial signal (during t_ON, when the device 142 conducts and delivers current I_DRIVE to the motor 150; Column 7, lines 10-11).”
Jones et al. discloses “reading information of the fan by a firmware of the fan (sensor circuit providing a sensed speed current signal having a current representing the rotational speed of the motor; Abstract, second paragraph, lines 8-11).”
Jones et al. discloses “wherein the fan is configured to enter the communication mode from a normal mode after receiving the initial signal (during t_ON; Column 7, lines 10-27), and the fan is configured to transmit revolution speed information of the fan in the normal mode (see I_TACH (Column 6, lines 3-35), and I_motor and I_recirculate when during t_OFF; Column 7, lines 34-47).”
However, Jones et al. does not disclose the use of a fake TACH signal as disclosed in the limitation “and transforming the information of the fan into a fake tachometer (TACH) signal and transmitting the fake TACH signal to a controller via a TACH signal line under the communication mode.”
Lyon et al. discloses the use of a fake TACH signal as disclosed in the limitation “and transforming the information of the fan into a fake tachometer (TACH) signal and transmitting the fake TACH signal to a controller via a TACH signal line under the communication mode (simulated fan-tachometer signal, which can act as a proxy signal; Paragraphs 0011, 0015, and 0022).”
Jones et al. and Lyon et al. are analogous art in that they in the field of fan control.
[Paragraph 0008]. 
As per claim 2, Jones et al. discloses “the communication method for a fan of claim 1 (disclosed by Jones et al. and Lyon et al. above), wherein the initial signal is generated by the controller and the controller transmits the initial signal to the fan via a pulse width modulation (PWM) signal line (Column 7, lines 1-9; FIG. 4).”
As per claim 3, Jones et al. discloses “the communication method for a fan of claim 1 (disclosed by Jones et al. and Lyon et al. above), further comprising: according to the fake TACH signal (Lyon et al. discloses the fake TACH signal in [Paragraphs 0011, 0015, and 0022]), referencing a mapping table by the controller to obtain the information corresponding to the fan (see I_TACH (Column 6, lines 3-35), and I_motor and I_recirculate when during t_OFF; Column 7, lines 34-47).”  
As per claim 4, Lyon et al. discloses “the communication method for a fan of claim 3 (disclosed by Jones et al. and Lyon et al. above), wherein the fake TACH signal is not related to a revolution speed of the fan (simulated fan-tachometer signal, which can act as a proxy signal; Paragraphs 0011, 0015, and 0022).”
As per claim 6, Lyon et al. discloses “the communication method for a fan of claim 5 (disclosed by Jones et al. and Lyon et al. above), wherein a frequency characteristic of the fake TACH signal and a revolution speed signal corresponding to the revolution speed information of the fan are identical (simulated fan-tachometer signal, which can act as a proxy signal; Paragraphs 0011, 0015, and 0022).”  
claim 7, Jones et al. discloses “the communication method for a fan of claim 2 (disclosed by Jones et al. and Lyon et al. above), wherein when the controller does not support transmitting the initial signal to the fan, or the controller does not support receiving the fake TACH signal from the fan, a fan driving circuit is configured to transmit the initial signal to the fan, and to receive the fake TACH signal from the fan, in order to transmit the fake TACH signal to the controller via an Inter-Integrated Circuit (I2C) bus (see transmission of I_DRIVE vs. I_motor during intervals t_ON and t_OFF; Column 7, lines 10-47).”  
As per claim 8, Jones et al. discloses “a fan system, comprising: a controller, configured to transmit an initial signal with a specific duty cycle pattern (motor control circuit that includes a speed control circuit responsive to a speed control signal for generating the speed control voltage signal at a voltage corresponding to a speed indicated by the speed control signal; Abstract, third paragraph, lines 1-5; Column 7, lines 10-27).”
Jones et al. discloses “and a fan, configured to receive the initial signal (during t_ON, when the device 142 conducts and delivers current I_DRIVE to the motor 150; Column 7, lines 10-11), enter a communication mode after receiving the initial signal to read information of the fan (sensor circuit providing a sensed speed current signal having a current representing the rotational speed of the motor; Abstract, second paragraph, lines 8-11).”
Jones et al. discloses “wherein the fan is configured to enter the communication mode from a normal mode after receiving the initial signal (during t_ON; Column 7, lines 10-27), and the fan is configured to transmit revolution speed information of the fan in the normal mode (see I_TACH (Column 6, lines 3-35), and I_motor and I_recirculate when during t_OFF; Column 7, lines 34-47).”  
However, Jones et al. does not disclose the use of a fake TACH signal as disclosed in the limitation “and transform the information of the fan into a fake tachometer (TACH) signal, such that the fake TACH signal is transmitted to a controller via a TACH signal line under the communication mode.”
Lyon et al. discloses the use of a fake TACH signal as disclosed in the limitation “and transform the information of the fan into a fake tachometer (TACH) signal, such that the fake TACH signal is transmitted to a controller via a TACH signal line under the communication mode (simulated fan-tachometer signal, which can act as a proxy signal; Paragraphs 0011, 0015, and 0022).”
Jones et al. and Lyon et al. are analogous art in that they in the field of fan control.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Jones et al. and Lyon et al. to enable device compatibility [Paragraph 0008].
As per claim 9, Jones et al. discloses “the fan system of claim 8 (disclosed by Jones et al. and Lyon et al. above), wherein the controller is configured to transmit the initial signal to the fan via a pulse width modulation (PWM) signal line (Column 7, lines 1-9; FIG. 4).”
As per claim 10, Jones et al. discloses “the fan system of claim 8 (disclosed by Jones et al. and Lyon et al. above), wherein the controller is configured to obtain the information corresponding to the fan by referencing a mapping table (see I_TACH (Column 6, lines 3-35), and I_motor and I_recirculate when during t_OFF; Column 7, lines 34-47) according to the fake TACH signal ((Lyon et al. discloses the fake TACH signal in [Paragraphs 0011, 0015, and 0022])).”
As per claim 11, Lyon et al. discloses “the fan system of claim 10 (disclosed by Jones et al. and Lyon et al. above), wherein the fake TACH signal is not related to a revolution speed of the fan (simulated fan-tachometer signal, which can act as a proxy signal; Paragraphs 0011, 0015, and 0022).”
As per claim 13, Lyon et al. discloses “the fan system of claim 12 (disclosed by Jones et al. and Lyon et al. above), wherein a frequency characteristic of the fake TACH signal and a revolution speed signal corresponding to the revolution speed information of the fan are identical (simulated fan-tachometer signal, which can act as a proxy signal; Paragraphs 0011, 0015, and 0022).”  
As per claim 14, Jones et al. discloses “the fan system of claim 9, further comprising: a fan driving circuit, coupled to the controller and the fan, configured to transmit the initial signal to the fan, and to receive the fake TACH signal from the fan, in order to transmit the fake TACH signal to the controller via an Inter-Integrated Circuit (I2C) bus when the controller does not support transmitting the initial signal to the fan, or the controller does not support receiving the fake TACH signal from the fan (see transmission of I_DRIVE vs. I_motor during intervals t_ON and t_OFF; Column 7, lines 10-47).”  

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach data transfer as they pertain to fan control:
U.S. PATENT NUMBERS:
7,151,349 B1
7,327,114 B2

CONCLUDING REMARKS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        March 10, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181